Lahtinen, J.
(dissenting). I respectfully dissent. Viewing the
evidence in the light most favorable to plaintiffs, I believe that sufficient factual issues exist to avoid summary judgment. Plaintiff Clement Dabiere (hereinafter plaintiff) was examined in the emergency room on the date of the accident and, thereafter, made numerous visits to the office of his personal physician regarding physical complaints arising from the accident. A detailed affirmation was submitted from plaintiffs physician, Peter Diamond, who related that plaintiff visited one of his partners on August 12, 1999 and plaintiffs maladies included neck pain, marked limitation of range of motion and “a lot of muscle spasm in his neck.” The doctor authorized ¿'home health aide for plaintiff “because of the disability incurred as a result of the accident.” At a September 1999 visit, Diamond found that plaintiff’s reflexes were “absent in the upper extremities and dull and symmetrical in the lower extremities.” Plaintiff was noted as having paraspinal muscle spasms during visits in September 1999, October 1999, June 2000 and August 2000. Diamond diagnosed plaintiff as suffering from “acute exacerbation of chronic degenerative joint disease” and opined that “the whiplash injury on top of prior history of cervical vertebral fracture and underlying [degenerative joint disease] * * * left his neck in a very terrible, probably permanent state.” Diamond noted in October 1999 that plaintiff was unable to do household chores and concluded after a July 2001 examination as follows: “He remains unable to do most things that prior to the accident on August 7, 1999 he enjoyed doing. An example of these are ability to work around his lawn or garden or to do simple tasks in his house. Having cared for [plaintiff] before the accident of August 7, 1999 and certainly after the accident of August 7, 1999 I can say without question that this accident exacerbated and worsened [his] prior existent degenerative joint disease of the cervical and lumbar spine and has therefore caused him to have permanent pain which is very unlikely to improve.”
Such evidentiary proof reflects a significant aggravation of plaintiffs preexisting neck problems and that the aggravation *834of his preexisting injuries prevented him from engaging in his normal preaccident activities for more than 90 of the first 180 days following the accident. Objective evidence of the aggravation of plaintiffs injuries suffered in the August 1999 motor vehicle accident was supplied by both the noted decrease of his reflexes (see Kawasaki v Hertz Corp., 199 AD2d 46, 47; cf. Morgan v Beh, 256 AD2d 752, 752-753 [summary dismissal granted where examination of the plaintiff revealed “no spasm * * * reflex dissymmetry * * * or other objective evidence of continuing injury”]) and his doctor’s observations on numerous occasions during physical examinations of plaintiff, after the August 1999 motor vehicle accident, of “marked” and “palpable” paraspinal spasms (see Hines v Capital Dist. Transp. Auth., 280 AD2d 768, 771; see also Toure v Avis Rent A Car Sys., 98 NY2d 345, 357-358). There is no indication that either the reflex test or the observation of spasms were fatally infected by being premised solely upon subjective proof (see Toure v Avis Rent A Car Sys., supra at 356) and the spasms were causally related to the accident by Diamond’s opinion that plaintiff “suffered a serious injury which has resulted in chronic pain and spasm in his neck.” As such, I would reverse the order granting defendants’ motion for summary judgment. Ordered that the order is affirmed, with costs.